Citation Nr: 1725191	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  08-31 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for allergies.

2. Entitlement to service connection for Gulf War Syndrome.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from October 2001 to October 2005.  After October 2005, the evidence of record shows the Veteran served in the Army Reserve. 

These matters come to the Board of Veterans' Appeals (Board) from July 2007 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board remanded these matters in March 2010 and December 2014 for further development.  

The Veteran testified at a January 2009 Board hearing in regard to symptoms and treatment relevant to the issues on appeal.  While the focus on the January 2009 Board hearing was the Veteran's claim for entitlement to service connection for Gulf War Syndrome, the Board received testimony on other issues as well and referred several issues to the Agency of Original Jurisdiction (AOJ).  See March 2010 remand order.  As previously noted in the December 2014 remand order, the hearing was conducted by a Veterans Law Judge who has since retired from the Board, and the Board attempted to contact the Veteran to determine if she wanted another hearing.  The Veteran has since indicated that she does not wish to have another hearing.  See, e.g., Veteran's March 2011 Appeal to Board of Veterans' Appeals.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In the December 2014 remand order, the Board instructed to AOJ to conduct additional development including affording the Veteran additional VA examinations in regard to Gulf War Syndrome and allergies.  The record shows that while a nine-hour VA examination was scheduled in June 2015, the Veteran was initially unable to start the examination in the morning as needed.  The AOJ rescheduled the examination at the Veteran's request, but the Veteran did not appear at the second examination.  See, e.g., October and June 2015 Reports of General Information.  In October 2015, the Veteran reported that she did not attend the second examination because she did not receive notice of the examination until the day after it took place.  The Veteran requested that another examination be scheduled, and she indicated that she would be ready and able to attend.  Ultimately, the AOJ adjudicated the Veteran's claims based on the evidence of record without obtaining the requested examinations.  See March 2016 Supplemental Statement of the Case.

The Board considered the Veteran's October 2015 statement in the context of her medical history and the totality of the evidence.  The Board finds good cause to afford the Veteran another opportunity for examination.  The Veteran is cautioned, however, that she has some responsibility to cooperate in the development of all facts pertinent to his claims, and the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Board. App. 190 (1991).

Additionally, the AOJ indicated it was unable to obtain relevant records because the Veteran did not provide the AOJ with a mailing address for those records.  See March 2016 Supplemental Statement of the Case.  On remand, the AOJ should request the Veteran's assistance once more in obtaining any outstanding, relevant records and provide the Veteran with adequate examinations in regard to Gulf War Syndrome and allergies. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran and her representative and request their assistance in identifying any outstanding, relevant records from VA and private facilities to include records from Schneck Medical Center.  The AOJ should make reasonable attempts to obtain all relevant identified outstanding records.

2. After associating all relevant identified outstanding evidence with the record, the AOJ should schedule the Veteran for an appropriate examination to determine the nature and likely etiology of the claimed chronic multisymptom disability including allergy symptoms.  The entire claims file including a copy of this remand must be made available to the examiner for review.  If the Veteran is not able to attend the examination, the examiner should issue opinions based on the evidence of record to the extent possible.  Based on the record review and any additional examination results, the examiner is asked to address the following questions: 

(a) Does the Veteran have a current, known clinical diagnosis related to each of her symptoms including but not limited to: nausea, fatigue, swollen or painful joints, indigestion, heartburn, stomach pain, esophagitis, liver problems, intestinal trouble, ulcers, diarrhea, numbness in the extremities, back pain, neck pain, chest pain, rashes, itching, sensitivity to environmental conditions and food, hair loss, deteriorating teeth, headaches, dizziness, rhinitis, sinus congestion, trouble sleeping, numbness or tingling, asthma, bladder problems, shortness of breath, cramps, and a change of menstrual pattern?

(b) If the examiner diagnoses any current disabilities, the examiner should offer an opinion for each diagnosed disability as to whether it is at least as likely as not (i e,a 50 percent or greater probability) that each disability was caused by or had its onset during service or within one year of service.

(c) If no diagnoses are offered with respect to the Veteran's reported symptoms noted above, the examiner is requested to comment on (1) whether there are nevertheless objective indications of a chronic disability(lasting six months or more) related to any such complaints or symptoms, (2) at what point the objective indications of a chronic disability became manifest, (3) whether such objective indications of a chronic disability cannot be attributed to any known clinical diagnosis by history, physical examination, and laboratory tests, and (4) whether there is affirmative evidence that the objective indications of a chronic disability were not incurred during active service in the Southwest Asia theater of operations, such as by being a result of a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability, to include abuse of alcohol or drugs.  If no chronic disorder is present, regardless of etiology the examiner should so state.

3. After completing all necessary development, the AOJ should readjudicate the claims for entitlement to service connection for (1) allergies and (2) Gulf War Syndrome.  If the benefits sought remain denied, the AOJ shall provide the Veteran and her representative with a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




